Citation Nr: 1207639	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-49 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities including arthritis.

2.  Entitlement to service connection for bilateral heel disabilities including spurs and arthritis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial schedular rating in excess of 10 percent for bilateral plantar fasciitis.  

6.  Entitlement to an extraschedular rating in excess of 10 percent for bilateral plantar fasciitis.  

7.  Entitlement to an initial compensable rating for multiple lipomas.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2011, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

The claims of service connection for headaches and PTSD, the claim for an extraschedular rating for bilateral plantar fasciitis, and the claim for an initial compensable rating for multiple lipomas are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's bilateral knee disabilities including arthritis are not related to service and there is no evidence of compensable knee arthritis within one year of service separation.

2.  The Veteran's bilateral heel disabilities including spurs and arthritis are not related to service and there is no evidence of compensable heel arthritis within one year of service separation.

3.  The Veteran's bilateral plantar fasciitis is manifested by heel tenderness.


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities including arthritis were not incurred in or aggravated by active service and the arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Bilateral heel disabilities including spurs and arthritis were not incurred in or aggravated by active service and the arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The Veteran has not met the criteria for a schedular rating in excess of 10 percent for his bilaterally plantar fasciitis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5277 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claims, the Board finds that a letter dated in April 2007 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the rating claim, the Veteran is challenging the initial schedular evaluation assigned following the grant of service connection for his bilateral plantar fasciitis.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

As to all of the issues on appeal, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the El Paso VA Medical Center and from Rogelio Gonzalez, M.D..  

The Veteran also notified the RO that he received treatment from The Regional Medical Center of San Jose as well as from two private doctors.  However, in August 2008 The Regional Medical Center of San Jose notified the RO that it did not have any treatment records of the Veteran.  Moreover, the Veteran did not provide the RO with authorizations to obtain his treatment records from these two other doctors despite being asked to do so by the RO in September 2007 and April 2008.  Therefore, the Board finds that no further action needs to be taken by VA with respect to obtaining these records before adjudicating the current appeal.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  

As to the claims for service connection, the Veteran was not afforded a VA examination.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders for many years after his separation from active duty, the Board finds the lay statements from the Veteran and others regarding a nexus between current disabilities and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the Veteran and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the increased rating claim, the Veteran was afforded VA examinations for plantar fasciitis in November 2007 and May 2011 which the Board finds are adequate for rating purposes because the examiners, after a review of the record on appeal and a comprehensive examination of the claimant, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claims

The Veteran and his representative contend that the claimant's bilateral knee disabilities including arthritis and bilateral heel disabilities including spurs and arthritis were caused by his military service.  Specifically, the Veteran testified that the physical demands of his job as a Bosom's Mate for ten years caused permanent damage to his knees and heels.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that service treatment records document the Veteran's complaints and treatment for bilateral foot and/or heel pain on a number of occasions.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as knee and heel pain and stiffness, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, the service treatment records that documented the Veteran's complaints and treatment for bilateral foot and/or heel pain were uniform in attributing his adverse symptomatology to his already service connected plantar fasciitis.  Accordingly, service treatment records, including March 1993 and December 1995 examinations as well as the April 1999 separation examination, are otherwise negative for complaints or treatment for symptoms of or a diagnosis of a chronic knee and/or heel disability.  In fact, at all three of the examinations, no adverse knee and heel disorder, except for plantar fasciitis, was noted.  

As to the lay claims, the Board finds that diagnosing chronic knee and heel disabilities requires special medical training and equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having chronic knee and heel disabilities while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Moreover, the Board finds more compelling the service treatment records, including the March 1993, December 1995, and April 1999 examinations, which are negative for complaints and/or treatment for or a diagnosis of chronic knee and heel disabilities than any lay claims found in the record regarding the claimant having symptoms off and/or diagnoses of these disorders while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for bilateral knee disabilities including arthritis and bilateral heel disabilities including spurs and arthritis based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that there is no evidence in the record of the Veteran having compensable arthritis in either knee or heel within one year of service separation.  Accordingly, entitlement to service connection for bilateral knee disabilities including arthritis and bilateral heel disabilities including spurs and arthritis must be denied on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1999 and the first complaints and treatment for knee and heel pain in 2007, thereafter diagnosed as bilateral knee arthritis and right knee chondromalacia as well as bilateral foot arthritis and heel spurs, to be compelling evidence against finding continuity.  Put another way, the eight year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with knee and heel pain and stiffness since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative and his wife are competent to give evidence about the claimant appearing to be in pain.  Id.  

However, upon review of the claims file, the Board finds that the Veteran's, his wife's, and his representative's assertions that the claimant has had his current knee and heel disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the April 1999 separation examination.  The Board also finds the fact that the Veteran did not seek medical treatment for these disabilities in the eight year period following his separation from military service weights against his claims.  If he did have these problems since 1999, it seems likely that he would have sought some type of medical help for them prior to filing his claim for VA compensation benefits in 2007. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorders for eight years following his separation from active duty in 1999, than any claims by the Veteran, his wife, and his representative to the contrary.  Therefore, entitlement to service connection for bilateral knee disabilities including arthritis and bilateral heel disabilities including spurs and arthritis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's bilateral knee and heel disabilities and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the Veteran's, his wife's, and his representative's assertions that the claimant's knee and heel disabilities were caused by his military service, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features because special training and equipment is required to diagnose them and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his knee and heel disabilities were caused by service are not competent evidence.  Routen, supra; See also Bostain, supra.  

Based on the discussion above, the Board also finds that service connection for bilateral knee disabilities including arthritis and bilateral heel disabilities including spurs and arthritis is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for bilateral knee disabilities including arthritis and bilateral heel disabilities including spurs and arthritis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The Rating Claim

The Veteran asserts that his bilateral plantar fasciitis meets the criteria for a higher evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

The September 2008 rating decision granted entitlement to service connection for bilateral plantar fasciitis and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5277.  

Under Diagnostic Code 5277 bilateral weak foot is a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The minimum rating for the disability is 10 percent and the diagnostic code calls for the rating of any underlying condition.  38 C.F.R. § 4.71a. 

The Veteran is already receiving the maximum schedular rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5277.  Therefore, his claim for a higher schedular evaluation for his bilateral plantar fasciitis under this rating criteria must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to rating the Veteran's bilateral plantar fasciitis under one of the other Diagnostic Codes for the foot, the Board notes that Diagnostic Code 5284 provides a 20 percent rating for a moderately severe foot injury and a 30 percent rating for a severe foot injury.  38 C.F.R. § 4.71a.  

Initially, the Board notes that the term moderately severe as used in Diagnostic Code 5284 is not defined by regulation.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

In this regard, the Board notes that the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no more than 10 percent is warranted even if the great toe is dorsiflexed).  A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  However, the record does not suggest that the Veteran's disability approximates such a degree of severity.

Specifically, at the November 2007 VA examination the Veteran complained of daily recurring very severe numbing pain in the plantar aspect of the feet precipitated by walking or jogging.  He also reported that his pain was mildly alleviated by the use of inserts and strapping.  While the Veteran complained of problems with fatigability and lack of endurance, he denied having problems with swelling, warmth, or redness.  The Veteran also reported that it caused no limitation in his job as a letter carrier and in the past twelve months it had not caused an emergency room visit, a hospitalization, or an incapacitating episode.  However, he did complain of mild impairment with performing chores and exercise.  On examination, the feet were tender along the plantar aspect of both heels.  However, there was no swelling, erythema, pes planus, functional limitation on standing or walking, objective evidence of abnormal weight bearing, edema, instability, or weakness. 

Thereafter, at the May 2011 VA examination the Veteran continued to complain of ever increasing foot pain which pain is only partially relieved by treatment.  While the Veteran complained of problems with pain and stiffness, he denied having problems with swelling, heat, fatigability, lack of endurance, and/or redness.  He also denied having flare-ups.  The Veteran treated his plantar fasciitis with shoe inserts.  On examination, there was tenderness along the bottom of the heel.  However, there was no evidence of painful motion, swelling, instability, weakness, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or deformity.  It was also opined that his gait was normal.

While the Veteran treatment records document his complaints and treatment for bilateral foot pain, nothing in these records show his adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Consequently, the Board finds that, while the term moderately severe is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the Veteran (i.e., being tender along the plantar aspect of both heels), even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  As suggested by the above reference to other Diagnostic Codes, the Veteran's difficulties are not tantamount to more than moderate impairment even when pain is considered given the almost normal findings by both of the above VA examiners.  

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral plantar fasciitis even when his disability is rated under Diagnostic Code 5284 because his adverse symptomatology does not amount to more than a moderate foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This is true at all during the pendency of the appeal and therefore the Board need not consider further staged ratings.  Fenderson, supra.

As to rating the Veteran's bilateral plantar fasciitis under one of the other Diagnostic Codes for the foot, the Board notes that the record, including the findings at the November 2007 and May 2011 VA examinations, is negative for problems similar to flat foot, claw foot (pes cavus), or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278 to 5283 (2011).  In this regard, not only was the only adverse symptomatology objectively confirmed by either VA examiner heel tenderness, but the May 2011 examiner specifically opined that he did not have malunion or nonunion of the tarsal or metatarsal bones.  In the absence of problems similar to flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones, the Board will not rate the Veteran's service connected bilateral plantar fasciitis as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board finds that Diagnostic Codes 5276 and 5278 to 5283 are not applicable to the current appeal.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to the Veteran's claim that his bilateral plantar fasciitis is worse than rated and is entitled to an extraschedular rating, this issue is addressed in the remand below.  See 38 C.F.R. 3.321(b)(1) (2011).

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, numbness, and tingling and the claimant and others are credible to report on what they can see such as a limp.  See Jandreau; Buchanan.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a higher scheduler evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that the above disability prevents him from obtaining and/or maintaining employment.  While the May 2011 VA examination noted the Veteran's claim that it interferes with his employment as a mailman and has caused him to miss some time from work, the record shows that the claimant is still working full-time and it has never been claimed that it prevents employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral knee disabilities including arthritis is denied.

Entitlement to service connection for bilateral heel disabilities including spurs and arthritis is denied.

Entitlement to a schedular rating in excess of 10 percent for bilateral plantar fasciitis is denied.


REMAND

As to the claim of service connection for headaches, the Veteran claims that his current headaches started while on active duty after being assaulted in 1990 and have continued to the current time.  Moreover, the Board notes that the Veteran is competent and credible to report on being assaulted and thereafter having headaches while on active duty and since that time because the assault and this symptom comes to him through his own senses.  See Charles, supra.  Moreover, while service treatment records are negative for complaints, diagnoses, or treatment surrounding a 1990 assault, a February 1992 service treatment record documents the Veteran's complaints and treatment for headaches.  See 38 C.F.R. § 3.303; Rabideau, supra.  Furthermore, the Board notes that post-service treatment records starting in 2005 document the Veteran's complaints and treatment for tension headaches.  See McClain, supra.  Some of these records also memorialize the Veteran's claim that he had had a problem with headaches since being assaulted while on active duty in 1990. 

Given the above history, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the appellant's current headaches and his military service.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon, supra.

As to the claim of service connection for PTSD, in January 2009 the RO received from the Veteran a letter expressing disagreement with the denial of his claim of service connection for PTSD in the September 2008 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  However, no further action as to this issue has yet to be taken by the RO.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for an extraschedular rating for bilateral plantar fasciitis, the May 2011 VA foot examiner opined that this service connected disability had a "significant" adverse occupational effect.  However, as explained above, the Veteran's service connected bilateral plantar fasciitis does not meet the schedular criteria for a rating in excess of 10 percent.  Accordingly, given this objective evidence of an unusual disability not contemplated by the rating schedule, the Board concludes the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) has been met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

As to the claim for an initial compensable rating for multiple lipomas, the Veteran was afforded VA examinations in November 2007 and May 2011.  However, the Board does not find either examination adequate to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); Barr, supra.  

The Board has reached this conclusion because, while the November 2007 examiner identified several post operative lipoma scars and eight to ten lipomas and the May 2011 examiner identified twelve post operative lipoma scars and two abdominal lipomas, neither examiner provided comprehensive description of each of the scars and lipomas that allows the Board to separately rate each one under 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 and 7819 (2008). (Parenthetically, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in April 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.)  Therefore, a remand for such an examination is required.  

The Veteran notified the RO he had surgery to remove another lipoma at the El Paso VA Medical Center in April 2009.  However, while the record on appeal contains treatment records dated through March 2011 from the El Paso VA Medical Center, his April 2009 surgical records are not found in the claims file.  The record also shows that the Veteran receives ongoing treatment from the El Paso VA Medical Center.  However, the record does not include any of his post-March 2011 records from this facility.  Likewise, while the Veteran testified that he received recent treatment for his headaches at Sierra Providence Medical Hospital and from his private doctor, these records are also not found in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record the Veteran's April 2009 surgical records from the El Paso VA Medical Center as well as all of his post-March 2011 treatment records from this facility and the private treatment records about which he testified.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's records surrounding the April 2009 surgery at the El Paso VA Medical Center to remove another lipoma.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO/AMC should obtain and associate with the record all of the Veteran's post-March 2011 records from the El Paso VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After obtaining authorizations from the Veteran, the RO/AMC should obtain and associate with the record all of his treatment records for his headaches from Sierra Providence Medical Hospital and from his private doctors.  All actions to obtain the requested records should be documented fully in the claims file.

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination to ascertain the origins of his headaches.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's headaches was caused by his active duty or has continued since service?

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report being assaulted and the observable symptom of headaches (i.e., pain) while on active duty and since that time even when his service treatment records are negative for documentation of the 1990 assault and only document one instance when he complained of headaches and the separation examination being negative for complaints and/or a diagnosis of headaches.

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination by a dermatologist.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal, an examination of the claimant, and after conducting all necessary testing, the examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of each post operative lipoma scars and each lipoma.  Specifically, as to each of the scars and lipomas, the examiner should provide an opinion as to whether it:

a. is deep or caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters)?

b.  is superficial and did not cause limited motion in an area or areas of 144 square inches (929 square centimeters)?

c. is superficial and unstable?

d. is superficial and painful?

e. causes limitation of the affected part?

6.  As to the claim for an extraschedular rating for bilateral plantar fasciitis, the RO/AMC should submit the claim to the Director, Compensation and Pension, for extraschedular consideration.

7.  The RO/AMC should issue a SOC as to the claim of service connection for PTSD.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board. 

8.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claims, such adjudication should consider whether staged ratings are needed.  See Fenderson, supra.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


